 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JARON LUCIEN,                                     No. 2:16-cv-2595 WBS DB P
12                        Plaintiff,
13            v.                                        ORDER
14    WOODEN,
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges he was subjected to cruel and unusual punishment when he

19   was forced to sit in a holding cage until he urinated for urinalysis testing. On February 5, 2019,

20   defendant filed a motion for summary judgment. On March 15, 2019, when plaintiff had not filed

21   an opposition, the court ordered plaintiff to file an opposition within twenty days. (ECF No. 45.)

22   The court warned plaintiff that if he failed to file an opposition, this court would recommend

23   dismissal of this action.

24          On April 8, 2019, plaintiff requested an extension of time to file an opposition. The court

25   granted plaintiff a 45-day extension of time from the date of the order, April 11, 2019. (ECF No.

26   47.) On June 11, well after forty-five days had passed, plaintiff had not filed an opposition to the

27   summary judgment motion or otherwise responded to the court’s April 11 order. The court then

28   ////
                                                       1
 1   recommended dismissal of this action based on plaintiff’s failure to comply with court orders.

 2   (ECF No. 48.)

 3            In a document filed June 19, plaintiff requests another extension of time. (ECF No. 49.)

 4   Plaintiff does not request a certain time period nor does he show any sort of extraordinary

 5   circumstance that has prevented him from filing an opposition in the four months since defendant

 6   filed his motion. Nonetheless, given plaintiff’s status as a pro se prisoner, the court will grant

 7   plaintiff one, final extension of time. Plaintiff is warned that if he fails to file an opposition to the

 8   summary judgment motion within the next thirty days, this court will recommend dismissal of

 9   this action. No further extensions of time will be granted absent a showing of extraordinary

10   circumstances.

11            Accordingly, IT IS HEREBY ORDERED as follows:

12            1. The findings and recommendations filed June 11, 2019 (ECF No. 48) are vacated.

13            2. Plaintiff’s motion for an extension of time (ECF No. 49) is granted.

14            3. Within thirty days from the filed date of this order, plaintiff shall file his opposition to

15                 defendant’s motion for summary judgment. If plaintiff fails to do so, this court will

16                 recommend the district court dismiss this action.

17   Dated: July 2, 2019
18

19

20
     DLB:9
21   DB/prisoner-civil rights/luci2595.eot(3)

22

23

24

25

26
27

28
                                                          2
